Citation Nr: 9915991	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
hepatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from April 1950 to September 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 10 percent for residuals of hepatitis.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran is not shown to have current residuals of 
hepatitis manifested by minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency, but necessitating dietary restriction 
or other therapeutic measures. 


CONCLUSION OF LAW

Residuals of hepatitis are not more than 10 percent disabling 
in accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, and Part 4, Code 7345 (1998). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records show the veteran was treated for 
mild, subacute hepatitis in February 1951.  Subsequently, in 
June 1952 he was treated for gastrointestinal symptoms 
assessed as gastroenteritis, acute, cause unknown.  At the 
time of his physical examination for separation in September 
1952 no clinical abnormalities, defects or diagnoses were 
noted.  

Of record are private medical records indicating the veteran 
was treated for gastrointestinal symptoms on multiple 
occasions during 1953 and 1954.  In August 1954 he was 
admitted to a VA hospital for symptoms diagnosed as acute 
hepatitis, etiology unknown, based on liver biopsy.  
Hepatitis was considered to have improved to subacute status 
at the time of the veteran's discharge in October 1954, when 
he was considered to be doing well with a good prognosis.  

Service connection for residuals of hepatitis was granted in 
December 1954 and a 30 percent evaluation was assigned.  The 
veteran was hospitalized for approximately 5 days in February 
1956 for evaluation of his liver status.  The discharge 
diagnosis was chronic hepatitis.  His disability rating was 
reduced to 10 percent in April 1956, based on a hospital 
report considered to show no significant laboratory evidence 
of hepatitis.  

When the veteran was hospitalized in June 1956 the admitting 
diagnosis was chronic hepatitis.  It was noted he had been 
followed at intervals since February 1956 and no abnormal 
liver function test detected at the time.  A kidney stone was 
extracted by cytoscope.  The discharge diagnosis was 
nephrolithiasis, bilateral. 

VA examination conducted in April 1958 included liver and 
biliary function tests.  The diagnosis was residuals of 
hepatitis.  On May 1959 VA examination the veteran reported a 
history of several attacks of hepatitis since 1954.  The 
diagnoses included history of repeated attacks of hepatitis 
after service and history of renal calculi.  

Of record is a VA hospital report dated in February 1973 to 
March 1973 which reflects treatment for malaise and weight 
loss.  At that time the veteran's physical examination, 
hematocrit and liver function tests were normal.  The 
assessment was 16 pound weight loss of unknown etiology, left 
renal stone with caliectasis.  

In August 1994 the veteran was again treated for left renal 
stone.  When he was seen in November 1994 the complaint of 
was of burning pain and abdominal bloating.  It was noted 
that his liver function tests had been elevated in October 
1994, and he was asymptomatic at that time.  An ultrasound of 
the upper right abdominal quadrant conducted in November 1994 
revealed chronic cholecystitis and fatty infiltration of the 
liver.  

When the veteran was hospitalized from November 1994 to 
December 1994 for laparoscopic cholecystectomy, he was found 
to have moderate cirrhosis.  Hepatitis screens for hepatitis 
C and hepatitis B were negative.  The discharge report 
reflected a prior medical history of questionable history of 
hepatitis which the veteran had been told progressed to 
cirrhosis.  

On VA examination conducted in June 1996 the veteran's 
complaints included burning described as coming up into his 
chest and throat, for which he took antacids and other 
medicines with some relief.  He also complained of a dull 
aching in the right upper quadrant and on the left side which 
was worse after exercise or stress.  His symptoms appeared to 
be unaffected by meals or bowel movements.  He also noted 
episodic diarrhea several times a week.  Under specific 
evaluation of information the examiner recorded that the 
veteran complained of dull aching abdominal pain, occurring 
approximately weekly, worse with exertion.  He complained 
that chocolate and spicy foods made his symptoms worse.  The 
veteran denied nausea and vomiting, but noted burning 
regurgitation similar to heartburn.  The pain was quite 
tolerable while working but disrupted sleep.  He also 
complained of low energy, but not specific malaise.  He had 
no weight loss or anorexia.  The veteran had good muscle 
strength, but reported he fatigued quite quickly.  On 
objective exam the veteran was without scleral icterus.  The 
abdomen was soft.  He had some right flank tenderness without 
rebound pain.  The liver edge was normal and he had normal 
liver span which was non-nodular.  Tests for hepatitis C and 
for hepatitis B antibodies were negative.  The diagnoses 
were: 1. Fatty liver, possibly related to diabetes mellitus, 
but without evidence of cirrhosis.  2. Chronic abdominal 
pain, etiology unknown.  3.  Mild elevation of total 
bilirubin, with no other liver function test abnormalities.  
4.  History of cholelithiasis.  5.  Gastroesophageal reflux 
disease.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

The evaluation of hepatitis is governed by the provisions of 
Diagnostic Code 7345. Infectious hepatitis with marked liver 
damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy are evaluated as 
100 percent disabling.  Where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, a 60 percent 
rating is for assignment.  Minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures is evaluated as 
30 percent disabling, and demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  Healed, nonsymptomatic hepatitis is evaluated as 
noncompensably disabling.  

The medical evidence in this case does not demonstrate that 
the veteran has residuals of hepatitis which warrant an 
evaluation greater than 10 percent.  Although he was found to 
have moderate cirrhosis during surgery in November 1994, at 
the time of his hospital discharge in December 1994 the 
veteran's treating physician considered that his history of 
hepatitis was questionable.  In November 1994 and again in 
June 1996 tests for hepatitis C and for hepatitis B 
antibodies were negative.  On June 1996 examination the liver 
edge was normal and the veteran had normal liver span which 
was non-nodular.  It was concluded that fatty liver, was 
possibly related to diabetes mellitus, but there was no 
evidence of cirrhosis at that time.  His chronic abdominal 
pain, was of unknown etiology.  Mild elevation of total 
bilirubin, was not accompanied by other liver function test 
abnormalities.  Clearly, the medical evidence does not 
reflect the criteria for a 30 percent evaluation, the next 
higher level of rating which require a showing of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures, that is attributable to the residuals of hepatitis.  
Accordingly, the Board finds that the record presents no 
evidentiary support for increased rating for the veteran's 
service-connected disability.  

Full consideration has been given to the application of 38 
C.F.R. § 4.3 requiring the resolution of reasonable doubt in 
the veteran's favor.  Inasmuch as the medical evidence does 
not create a reasonable doubt regarding the current level of 
this disability, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of the 10 percent currently assigned for residuals of 
hepatitis.
  

ORDER

A rating greater than 10 percent for residuals of hepatitis 
is denied.



		
	Steven L. Cohn 
	Member, Board of Veterans' Appeals



 

